IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO REGIONAL
COUNCIL OF CARPENTERS PENSION FUND, et al.,

Case: 19 ev 580
Plaintiffs,
Judge Lefkow
ROCK-IT INTERIORS, INC., and

EZEQUIEL HERNANDEZ,

wa a a aaa ae aa a

Defendants.

MOTION TO REINSTATE THE CASE AND ENTER JUDGMENT

 

Now come Plaintiffs, the Trustees of Chicago Regional Council of
Carpenters Pension Fund, et al., by their attorney, David Whitfield, of McGann,
Ketterman & Rioux, and respectfully requests that this Honorable Court reinstate
the case and enter final judgment for the amounts found to be owed. In support

of the motion, the Plaintiffs state as follows:

1. Plaintiffs filed their complaint on January 29, 2019, and good
service of summons occurred on January 31, 2019. (Exhibit A, Affidavit of
Service)

2. At all times relevant to this action, Rock-It Interiors, Inc. has been
bound by the provisions of a Collective Bargaining Agreement and the Trust
Agreements which created the Trust Funds. (Exhibit B — Signed Agreement)

3. This action arises under Section 502 of the Employee Retirement

Income Security Act and Section 301 of the Taft-Hartley Act. (29 U.S.C. §§1132

 
and 185). Jurisdiction is founded on the existence of questions arising
thereunder.

4, Rock-It Interiors, Inc. must submit monthly reports listing the
hours worked by its carpenter employees ("contribution reports") and to make
concurrent payment of contributions to the Trust Funds based upon the hours
worked by its carpenter employees. (Exhibit C — Sworn Declaration of Angelica

Ambrose)

5 Plaintiffs and Rock-It Interiors, Inc. entered into an Agreed Order

of Dismissal on March 19, 2019. (Exhibit D - Agreed Order of Dismissal)

6. Rock-It Interiors, Inc. breached Paragraph 1 of the agreed Order of
Dismissal by failing to maintain the agreed upon monthly installment payments

to the Plaintiffs. (Exhibit C - Sworn Declaration of Angelica Ambrose)

7. Rock-It Interiors, Inc. breached Paragraph 3 of the agreed Order of
Dismissal by failing to remain current in its ERISA monthly reporting and
contemporaneous payment obligations to the Plaintiffs. Rock-It Interiors, Inc.
owes the Plaintiffs $78,674.28 pursuant to the Agreed Order of Dismissal.

(Exhibit C - Sworn Declaration of Angelica Ambrose)

8. Paragraph 4 of the Agreed Order of Dismissal provides Plaintiffs’
the right to seek entry of a judgment against Rock-It Interiors, Inc. if Paragraph 1

or 3 is breached. (Exhibit D - Agreed Order of Dismissal)

9. Defendant Ezequiel Hernandez filed personal bankruptcy (Case
No. 19-11582) on April 22, 2019. This motion is solely against Defendant Rock-It

Interiors, Inc.

N

 
WHEREFORE, Plaintiffs pray:

a)

b)

That Rock-It Interiors, Inc. be ordered to submit payment of
$78,674.28 to the Plaintiffs.

That Plaintiffs have such other and further relief as by the Court
may be deemed just and equitable all at the Rock-It Interiors, Inc.'s
costs pursuant to 29 U.S.C. §1132(g)(2)(E).

By: /s/ David Whitfield
Attorney for Plaintiffs

McGann, Ketterman & Rioux
111 E. Wacker Drive, Suite 2600
Chicago, IL 60601

312/251-9700

Lo

 
